Per Curiam.

The motion to attach the answer and cross-petition to the petition in prohibition is allowed and it is unnecessary to pass on the motion to dismiss the petition inasmuch as the court is disposing of- the ease on the demurrer.
*169The determinative question presented is whether, under the facts, the company is entitled to a writ of prohibition. The writ will ordinarily be awarded where there is no other adequate remedy and will not be awarded as a substitute for appeal or to prevent an anticipated erroneous judgment. State, ex rel. Winnefeld, v. Court of Common Pleas, 159 Ohio St., 225, 112 N. E. (2d), 27.
The demurrer to the petition is sustained and the writ is denied.

Writ denied.

Weygandt, O. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.